Citation Nr: 1703973	
Decision Date: 02/09/17    Archive Date: 02/23/17

DOCKET NO.  12-25 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to waiver of recovery of an overpayment of Department of Veterans Affairs (VA) compensation in the amount of $12,482.37


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1979 to June 1982, March 1983 to August 1992, and October 2004 to December 2005.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Milwaukee, Wisconsin Department of Veteran Affairs (VA) Regional Office (RO) that denied the Veteran's request for a waiver of recovery of an overpayment of VA compensation in the amount of $12,482.37.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regrettably, further action must be taken before the Board may properly consider this appeal.  In particular, the Board notes that the Veteran originally appealed an April 2012 decision and had, at that time, submitted a contemporaneous financial status report detailing his monthly income and expenses.  However, several years have passed since then, and the Board recognizes that his financial circumstances may have changed.  This is particularly important because one of the key consideration in adjudicating the Veteran's appeal is whether recovery of the stated overpayment would cause undue hardship.  Thus, the Veteran should be given an opportunity to submit an updated Financial Status Report (VA Form 5655) before his waiver request is reviewed by the Board.

In addition, the Board notes that the Veteran had previously expressed concerns that the total amount of calculated debt may not have been accurate as a result of withholdings that may have already been instituted.  Although the AOJ determined in July 2012 that no such withholdings had occurred, as several years have passed and the matter must nonetheless be remanded on other grounds, the AOJ should review the Veteran's records to verify whether he has already been subjected to any withholdings to recover any portion of the overpayment at issue.


Accordingly, the case is REMANDED for the following action:

1. Request an updated VA Form 5655, Financial Status Report, from the Veteran, and allow for an appropriate amount of time for him to respond.

2. The AOJ should then review the record (to include verifying whether the Veteran has been subjected to any withholdings of VA benefits to recover any of the overpayment at issue) and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the record to the Board. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

